Title: To George Washington from John Hancock, 28 October 1776
From: Hancock, John
To: Washington, George



Sir
Philada Monday Eveng 11 oClock 28th Octor 1776

This moment Dodd the Express from the State of Massachusetts, who Took your Dispatches to Congress on Saturday last, Arriv’d at my house, and informs me that this Day about 12 oClock he put up at one Bissinett’s a publick house in Bristol, where he open’d his Bundle to deliver a Letter to be forwarded over the Ferry to Mrs Reed, & leaving his Bundle in the Barr Room while he Stept out, on his return the whole of his Letters were carried off, & no person could give any Accott of them, and after Enquiring and getting all the Assistance he could to Endeavour the obtaing them, their Searches were fruitless, & he is here without a single Letter—As your Letters may be of the utmost Consequence, & the Enemy may derive great Advantages from the knowledge of their Contents, (as I have no Doubt but they will soon be in possession of them,) I have Judg’d it proper without waiting

for the Meeting of Congress in the Morning to Dispatch this Express to you, to give you this Intelligence, that you may as far as possible Guard against the Movements the Enemy may make in Consequence of the Intelligence they may gain by the possession of those Letters, and that you may Take such Steps as this Accident may Suggest to you from the particulars of your Letters as necessary to Counteract the Attempts of the Enemy—I however hope that your Letters, should they fall into their hands will not Afford them much Comfort, nor give them any great Prospects of Advantages, tho’ I shall be unhappy untill I know the Contents, & Beg by the Return of this Express you will Send me a Copy of them as it will be a great Relief to Congress to Receive the earliest Accott.
I shall early in the Morng Send to Bristol & have a strict Scr⟨utiny⟩ made, & Recover the Letters if possible, o⟨r⟩ Detect the persons who Rob’d the mail.
You will Excuse this hasty Letter, & wrote in great Agitation & hurry, as I would not lose a moment in Sending it off. I am with the utmost Respect & Esteem Sir Your most obedt hume Svt

John Hancock Presidt

